Exhibit 10.3







SECOND AMENDMENT TO

ACQUISITION AND STOCK EXCHANGE AGREEMENT




This Second Amendment to Acquisition and Stock Exchange Agreement (the “Second
Amendment”) is made and entered into this 20th day of February, 2014 (the
“Second Amendment Execution Date”) by and between Green Automotive Company, a
Nevada corporation (“GACR”), on the one hand, and Blackhawk Manufacturing, Inc.,
a California corporation (“Blackhawk”), Sanders, Larios, Larios & Luevanos LLC,
a California limited liability company (“SLLL”), Alan Servicios S de R.I. de
C.V., a Mexican corporation (“Alan Servicios”), Lalusa Investments, a Mexican
corporation (“Lalusa”), and Shelmado Transporte, a Mexican corporation
(“Shelmado”) (Blackhawk, SLLL, Alan Servicos, Lalusa and Shelmado together are
referred to herein as the “BMI Entities”).




RECITALS




A.  GACR and BMI Entities are parties to that certain Acquisition and Stock
Exchange Agreement dated February 17th, 2014 (the “Agreement”).




B.  The parties wish to amend the Agreement in order to correct the definition
of Purchase Price in the Agreement as further described below.




AMENDMENT




NOW, THEREFORE, in consideration of the foregoing and the terms of this Second
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:




1.    Amendment of Agreement. This Second Amendment hereby amends and revises
the Agreement to incorporate the correction to the Purchase Price as described
in this Second Amendment. Except as expressly provided for in this Second
Amendment, the Agreement will remain unchanged and in full force and effect. The
term “Agreement”, as used in the Agreement and all other instruments and
agreements executed thereunder, shall for all purposes refer to the Agreement as
amended by this Second Amendment.




2.    Correction of Purchase Price in the Agreement. Section 1.2 – Purchase
Price shall be omitted and amended as follows:




1.2

Purchase Price.  As consideration for the purchase of the BMI Entity Shares (the
“Purchase Price”), at Closing GACR shall issue to the BMI Entity Shareholders,
as set forth in Exhibit B, attached hereto and made a part hereof, that number
of shares of GACR Rule 144 restricted common stock that has a fair market value
of Six Million Dollars ($6,000,000), with the fair market value being .05 cents
per share, (the “GACR Securities”).




Upon completion of the holding period requirement of Rule 144, GACR agrees to
provide an opinion letter from GACR’s counsel instructing a transfer agent to
remove the restricted legends from the BMI Shareholder certificates. GACR agrees
that it will in no way purposely hinder the removal of these restricted legends
and will act diligently and in good faith to help expedite this process and
ensure removal is done in a timely manner.




3.    General. This Second Amendment has been executed by the parties as of the
Second Amendment Execution Date, with such execution being effective as of the
Effective Date of the Agreement, as that term is defined in the Agreement. This
Second Amendment may be executed in any number of counterparts, each of which
shall be deemed to an original, and such counterparts together shall constitute
one instrument.











--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the duly authorized representatives of the parties hereto
have executed this Second Amendment as of the Second Amendment Execution Date.




“GACR”

 

“Blackhawk”

 

 

 

Green Automotive Company

 

Blackhawk Manufacturing, Inc.,

a Nevada corporation

 

a California corporation

 

 

 

 

 

 

 

 

 

By:     Ian Hobday

 

By:     Floyd Sanders

Its:     Chief Executive Officer

 

Its:     President

 

 

 

 

 

 

“Alan Servicios”

 

“SLLL”

 

 

 

Alan Servicios S de R.I. de C.V.,

 

Sanders, Larios, Larios & Luevanos LLC

A Mexican corporation

 

a California limited liability company

 

 

 

 

 

 

 

 

 

By:     Floyd Sanders

 

By:     Floyd Sanders

Its:     President

 

Its:     President

 

 

 

 

 

 

“Lalusa”

 

“Shelmado”

 

 

 

Lalusa Investments,

 

Shelmado Transporte

a Mexican corporation

 

a Mexican corporation

 

 

 

 

 

 

 

 

 

By:     Floyd Sanders

 

By:     Floyd Sanders

Its:     President

 

Its:     President












